DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 4 and 7, the claims recite "a L2 buffer" (Emphasis added) and "a L2 entity" (Emphasis added). It is not clear if the underlined features indicate a relation to layer 2. The applicant is strongly encouraged to spell out the abbreviation.
Regarding claim 4, the claim depends from claim 1 and recites "the availability of data mapped to the second carrier" (Emphasis added). Claim 1 does not recite about "availability of data", thus the underlined feature raises an antecedent basis issue which needs to be corrected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8 and 11-13 rejected under 35 U.S.C. 103 as being unpatentable over Vrzic et al. (US 2018/0098250, “Vrzic”) in view of Shi (US 2021/0336732).
Examiner’s note: in what follows, references are drawn to Vrzic unless otherwise mentioned.
Vrzic discloses “Ultra Reliable Low Latency Connection Support in Radio Access Networks” (Title) and comprises the following features:
With respect to independent claims: 
Regarding claim 1, a method performed by a wireless device in a wireless communication system, the method comprising: 
selecting a first carrier carrying a data unit ([0151 and Fig. 14] “The link selection process involves sharing Data 855 between UE 100 and MgNB 370” See 855 in Fig. 14); 
selecting a second carrier carrying a duplication of the data unit ([0151 and Fig. 14] “The link selection process involves sharing Data 855 between UE 100 and MgNB 370 and Data 860 between UE 100 and SgNB 830.” See 860 in Fig. 14, and [0149] “A radio bearer 850 is also established between UE 100 and SgNB 830. Once PD has been configured for a Data Radio Bearer (DRB), MAC 100 control elements to activate or deactivate PD.”).
It is noted that while disclosing PD procedures, Vrzic does not specifically teach about selecting a carrier after deactivating PD. It, however, had been known before the effective filing date of the instant application as shown by Shi as follows;
triggering a carrier reselection based on deactivation of the duplication of the data unit ([Shi, 0084] “under the condition that the duplicated-data transmission function is deactivated, for transmission of data on the logical channel of the RLC entity of the terminal device, a carrier used for data transmission can be determined from a relatively large carrier set”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Vrzic by using the features of Shi in order to improve reliability of data transmissions such that “The method includes determining, by a terminal device, a target RLC entity for transmitting a PDCP PDU and/or a target carrier used by a logical channel of the target RLC entity” [Shi, 0006]. 

Regarding claim 13, it is a wireless device claim corresponding to the method claim 1, except “a memory; a transceiver; and a processor, operably coupled to the memory and the transceiver” ([0162 and Fig. 17] “FIG. 17 is a block diagram of a processing system 1001 that may be used for implementing the various network functions and the methods and signaling as described above, according to embodiments. As shown in FIG. 17, processing system 1001 includes a processor 1010, working memory 1020, non-transitory storage 1030, network interface, I/O interface 1040, and depending on the node type, a transceiver 1060”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

With respect to dependent claims:
Regarding claim 2, the method of claim 1, wherein triggering the carrier reselection comprises not selecting the second carrier ([Shi, 0084] “under the condition that the duplicated-data transmission function is deactivated, for transmission of data on the logical channel of the RLC entity of the terminal device, a carrier used for data transmission can be determined from a relatively large carrier set (for example, the second carrier set), that is, the logical channel of the RLC entity can use more carriers to transmit non-duplicated data even if the logical channel is configured with a corresponding carrier set, which can improve data transmission performance.”).

Regarding claim 3, the method of claim 1, wherein the carrier reselection is triggered further based on availability of data mapped to the second carrier ([Shi, 0039] “The two different RLC entities are mapped to different physical-layer carriers via a same MAC entity. It can be understood that in the implementation of the present disclosure, the data (PDU and the duplicated data of the PDU) generated by the PDCP layer are respectively mapped to different physical-layer carriers via the two different RLC entities”).

Regarding claim 6, the method of claim 1, wherein the first carrier is related to a first logical channel, and wherein the second carrier is related to a second logical channel which is different from the first logical channel ([Shi, 0047] “data on a logical channel can only be transmitted on a carrier in a corresponding carrier set. For example, as illustrated in FIG. 4, data on a logical channel of RLC1 can only be transmitted on a carrier in carrier set 1 (CC SET#1), and data on a logical channel of RLC2 can only be transmitted on a carrier in carrier set 2 (CC SET#2), where each carrier set includes one or more carriers.”).

Regarding claim 7, the method of claim 6, wherein the deactivation of the duplication of the data unit is performed for a L2 entity with the second logical channel ([Shi, 0056] “it may indicate to deactivate the RLC entity corresponding to the logical channel.”).

Regarding claim 8, the method of claim 7, wherein the L2 entity is a PDCP entity ([Shi, 0061] “in response to deactivation of the duplicated-data transmission function of the radio bearer, the PDCP entity stops PDCP PDU duplication”).

Regarding claim 11, the method of claim 6, wherein the carrier reselection is triggered when the second carrier is selected only either for the second logical channel or for deactivated or release logical channel (See aforesaid [Shi, 0084]).

Regarding claim 12, the method of claim 1, wherein the wireless device is in communication with at least one of a user equipment, a network, and/or autonomous vehicles other than the wireless device (See Fig. 14 as an example for communication among UE, MgNB and SgNB.).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Tentative Indication of Allowable Subject Matter
Claims 4-5 appear to contain allowable subject matters pending on satisfactory of overcoming above 112 rejection and would be allowable if rewritten in independent form including all of the limitations of the respective base claims and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411